Citation Nr: 1453406	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-09 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a left shoulder dislocation.

2.  Entitlement to service connection for residuals of a left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2014), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from May 1966 to February 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada  

In that rating decision, the RO reopened the issue of service connection for a left shoulder dislocation and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO and will therefore consider the issue of new and material evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified before the undersigned Veterans Law Judge in May 2014.

The issue of entitlement to service connection for residuals of a left shoulder dislocation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied the claim of service connection for a left shoulder dislocation; after the appellant was notified of the adverse determination and of his procedural and appellate rights, he did not complete an appeal to the rating decision or submit new and material evidence within the one-year appeal period.  That decision is now final.

2.  The evidence added to the claim file since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for left shoulder dislocation are met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2006 rating decision, the RO denied service connection for a left shoulder dislocation based upon a finding that there was no evidence that the Veteran's shoulder was dislocated or that the Veteran injured his shoulder in service.  The appellant was notified of the adverse determination and of his procedural and appellate rights, but did not file a timely appeal of the decision.  The January 2006 rating decision became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in January 2006 included the Veteran's service treatment records, VA treatment records from the VA medical centers in Las Vegas and Danville, as well as statements in support of the Veteran's claim.

Current Claim to Reopen

In December 2009 the Veteran submitted a statement interpreted by the RO as a request to reopen the issue of service connection for left shoulder dislocation.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The additional evidence presented since the January 2006 rating decision includes an October 2010 statement from private physician Dr. M.P. which states that the Veteran was told his left shoulder was dislocated during a thoracotomy, that he had pain ever since and that, if that was the case, that it was reasonable to conclude that the operation instigated the Veteran's symptoms.  The additional evidence also includes a January 2013 VA examination report in which the examiner concludes that it was less likely than not that a left shoulder dislocation was incurred in or caused by service as the evidence failed to demonstrate a dislocation of the left shoulder and such would not be necessary to occur in the process of a thoracotomy since the shoulder is outside of the field of operation.  

This evidence, not previously included in the claim file at the time of the January 2006 rating decision, speaks directly to the issue of a nexus between the Veteran's left shoulder dislocation and service.  

The additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a relationship between the Veteran's left shoulder disability and service; the lack of such evidence was, in part, the basis for the previous denial of the claim.  As the evidence is new and material under 38 C.F.R. § 3.156, reopening the claim of service connection for left shoulder dislocation is warranted.


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of a left shoulder dislocation is reopened.


REMAND

The medical evidence of record includes the opinion of the Veteran's private physician, Dr. M.P., that if the Veteran's left shoulder was dislocated during an in-service thoracotomy, that procedure could be responsible for the Veteran's present symptoms.  The evidence includes the Veteran's January 2013 VA examiner's report that it was less likely than not that the Veteran's present shoulder disability is related to service as the service treatment records failed to demonstrate a left shoulder dislocation or disability, and the Veteran's and buddy statements that he experienced continuous left shoulder symptoms since service.

Service treatment records include an April 1967 discharge summary from the Portsmouth Naval Hospital which discusses the Veteran's thoracotomy.  It was noted that the Veteran did well postoperatively and no mention of a left shoulder dislocation was made.  Significantly, however, the discharge summary notes that the Veteran was hospitalized for one hundred and eighteen days and additional records from the Naval Hospital were deemed unavailable in a November 2011 formal finding of unavailability following a search for such records from the National Personnel Records Center.  Thus, it is possible that notation of a shoulder dislocation was made in treatment records elsewhere.

The Veteran is deemed credible in his assertion that he was told that his shoulder was dislocated at the time of his 1967 surgery.  

Presently, the medical evidence is in conflict as to the cause of the Veteran's present left shoulder disability; the record is inadequate to reconcile the various reports and further development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to report all diagnosed disabilities of the left shoulder and to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disabilities are related to the Veteran's service, to include his January 1967 thoracotomy. 

In formulating the requested opinion, the examiner is to accept as fact that the Veteran was told that his left shoulder was dislocated during a January 1967 thoracotomy and that he has experienced shoulder symptoms since that procedure.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


